UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-6610
PATRICK LAMAR HARRIS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                  (CR-94-297, CA-98-2795-4-12)

                  Submitted: November 30, 2000

                      Decided: March 26, 2001

    Before WILKINS, WILLIAMS, and KING, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Patrick Lamar Harris, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. HARRIS
                               OPINION

PER CURIAM:

   Patrick Lamar Harris appeals from the district court’s denial of his
28 U.S.C.A. § 2255 (West Supp. 2000) motion. Finding no reversible
error, we deny a certificate of appealability and dismiss the appeal.

   Harris first argues that the Government knowingly suborned per-
jury during Charles Adrian Ford’s testimony. The district court incor-
rectly determined that Harris was attempting to raise an identical issue
to one raised on appeal. However, on appeal, Harris contended that
the Government’s late disclosure of an investigator’s notes of an
interview with Ford violated Brady v. Maryland, 373 U.S. 83 (1963).
In contrast, in his § 2255 motion, Harris asserted that Ford’s testi-
mony at a subsequent, unrelated trial demonstrated that Ford perjured
himself at Harris’s trial. Accordingly, the district court did not address
the actual claim raised by Harris.

   At this subsequent trial, Ford stated that he started dealing drugs
in the summer of 1990, with persons unrelated to Harris’s conspiracy,
which contradicted his testimony at Harris’s trial that he did not start
dealing drugs until 1992. Ford also testified that he told an investiga-
tor about his other drug dealings, but that the investigator did not fol-
low up on the information.

   Generally, a defendant states a valid claim for denial of due process
upon proof that the Government knowingly used perjured testimony
to obtain his conviction. See United States v. Griley, 814 F.2d 967,
970-71 (4th Cir. 1987). Furthermore, the conviction will not be set
aside in the absence of prejudice. See United States v. Bagley, 473
U.S. 667, 679 n.9 (l985) (plurality opinion of Blackmun, J.). Apply-
ing these principles, we hold that Harris’s claim does not merit relief.

   Next, Harris asserts that he received ineffective assistance of coun-
sel when his attorney failed to request a curative instruction after fire-
arms, that were not admitted into evidence, were shown to the jury.
Although the district court initially stated that it would give the jury
a limiting instruction, defense counsel did not object to the court’s
                       UNITED STATES v. HARRIS                        3
failure to actually do so. Harris challenged the Government’s actions
on appeal, and we held that Harris was not unfairly prejudiced and
that defense counsels’ failure to object arose "perhaps out of the (rea-
sonable) belief that the instruction would do more harm than good."

   The district court declared itself bound by this court’s opinion on
direct appeal. However, this court held that it was not reversible error
to improperly display firearms to the jury; Harris now argues instead
that he received ineffective assistance of counsel when his attorney
failed to request a curative instruction that the district court had
already determined to be proper. Because the issues are not the same,
the district court was not bound by our ruling on appeal.

   Nonetheless, Harris’s actual claim is also meritless. In order to
show ineffective assistance of counsel, Harris must show that coun-
sel’s performance was deficient and that the deficient performance
prejudiced his defense. See Strickland v. Washington, 466 U.S. 668,
687 (1984). We find that Harris cannot show any prejudice from the
failure to press the curative instruction issue. First, as discussed
above, there was ample other evidence on which to convict Harris.
Second, the firearms were displayed for mere seconds during a three
week trial. Finally, as we noted on appeal, it would have been a rea-
sonable trial strategy to forego an instruction that would remind the
jurors of the firearms. Accordingly, Harris cannot show that he
received ineffective assistance.

   Next, Harris attempts to raise a claim based on Apprendi v. New
Jersey, 530 U.S. 466 (2000), for the first time on appeal. Claims
raised for the first time on appeal generally will not be considered
absent exceptional circumstances of plain error or fundamental mis-
carriage of justice. Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993); First Virginia Banks, Inc. v. BP Exploration & Oil, Inc., 206
F.3d 404, 407 n.1 (4th Cir. 2000) (declining to consider issue raised
for first time on appeal). Because Harris makes no showing of excep-
tional circumstances, we decline to review this claim.

   Based on the foregoing, we grant Harris’s motion to amend his
informal brief, deny a certificate of appealability, and dismiss the
appeal regarding the claims discussed above. In addition, we have
carefully considered Harris’s remaining claims, as well as the district
4                     UNITED STATES v. HARRIS
court’s opinion and the record in this case, and we find no reversible
error. Accordingly, we deny a certificate of appealability and dismiss
the appeal regarding the remaining claims on the reasoning of the dis-
trict court. United States v. Harris, Nos. CR-94-297; CA-98-2795-4-
12 (D.S.C. Mar. 23, 2000). We deny Harris’s motion to stay briefing
and remand. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         DISMISSED